DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/26/2022 has been entered.  Claims 1, 3 have been amended, Claim 2 has been cancelled, and Claim 13 has been added.  Claims 1, 3-13 are currently pending in the application.  The amendment overcomes the rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 11/22/2021.

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 1/26/2022, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.
As cited in Applicant’s arguments, US 20080218598 A1 by Harada et al. (hereinafter “Harada”) discloses dividing pixels of a CCD image sensor into low-sensitivity and high-sensitivity pixels and reading each pixel group in a corresponding exposure time.  Harada further discloses the CCD solid-state imaging device 10 having pixels arranged in a two-dimensional matrix and sensor sections 11 with on-chip color filters.
Harada does not disclose a complementary metal-oxide semiconductor image sensor or wherein a light source is configured to emit either illuminating light of white light or illuminating light of narrow-band observation light configured by light of one or more single colors, according to a light source selection control signal, and wherein the reading timing control circuit is configured to select subject pixels for the first pixel group to be read for the first frame in such a manner that the subject pixels can be changed between a case where the illuminating light of white light is selected as the illuminating light and a case 
However, US 20190216325 A1 by Ouyang (hereinafter “Ouyang”) discloses an endoscope 200 having a CMOS image sensor system including a color filter array over a 2x2 portion 300.  The endoscope 200 includes blue LEDs 232 and white LEDs 234 which emit narrowband light in the blue wavelength and white light, respectively, in a predetermined pattern.  During the emission interval of blue light, image processing is performed differently than the processing performed under white light emission such that the tissue is enhanced by adjusting the relative gains of the color channels.  The different processing configurations and the pixels having enhanced sensitivity are switched in a pattern corresponding to the pattern of light emission.
Please see the rejection under 35 U.S.C. 103 below.

Claim Objections
Claim 1 is objected to because of the following informalities: “color filter array” in line 4 should be “a color filter array” and “the plurality of pixels comprising” in line 5 should be “the plurality of pixels comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080218598 A1 by Harada et al. (hereinafter “Harada”) in view of US 20190216325 A1 by Ouyang (hereinafter “Ouyang”).
Claim 1, Harada discloses an image pickup apparatus (imaging apparatus 2) comprising: an image pickup device (CCD solid-state imaging device 10; [0091-93]; Fig. 1) including a plurality of unit pixels arranged in a two-dimensional matrix, each of the unit pixels including a plurality of pixels (pixels arranged in a two-dimensional matrix on CCD 10; [0113]), the plurality of pixels including color filter array of color filters (sensor sections 11 with on-chip color filters), the plurality of pixels comprising a first pixel group and a second pixel group (groups of pixels with filters of one or more colors on the surface of sections 11) including respective sensitivities that are different from each other according to characteristics of the color filters (filters transmit only light of the corresponding pixel colors; [0155]; Figs. 5-7); 
a reading timing control circuit (timing-signal generating unit 40 controls respective timing of functional units of CCD 10; [0092, 123]; Fig. 1) configured to control a first reading timing for a first frame (end point of the first half of the exposure period; [0164-165]; Fig. 8C) for which a configuration of the first pixel group to be read is appropriately changed (signal from timing-signal generating unit 40; [0092, 101]), the first frame being formed by reading the first pixel group alone (low-sensitivity signals 11(l) are recorded over the first half of the exposure period), and a second reading timing (end point of the second half of the exposure period) for a second frame formed by reading all pixels including the first pixel group and the second pixel group of the each of the unit pixels (high-sensitivity signals 11(h) are recorded over the second half of the exposure period.  Low- and high-sensitivity signals are recorded at the end point of the second half of the exposure period); 
an output control circuit configured to, based on the control by the reading timing control circuit, perform control to alternately output a first frame signal for the first frame read at the first reading timing and a second frame signal for the second frame read at the second reading timing (vertical CCDs 13 read out and immediately transfer low- and high- sensitivity signals; [0164-165]; Fig. 8C); and a frame addition circuit configured to perform frame addition processing of the first frame signal and the second frame signal controlled and outputted by the output control circuit to output an image signal for one frame (processing unit 66 combines low- and high-sensitivity signals to acquire final high-sensitivity pixel signals; [0289-290]).

However, Ouyang discloses an endoscope 200 having a CMOS image sensor system for visualizing tissue using different light emission modes.  The sensor system includes a color filter array over a 2x2 portion 300 as shown in Fig. 3A.  The endoscope 200 includes blue LEDs 232 and white LEDs 234 which emit narrowband light in the blue wavelength and white light, respectively, in a predetermined pattern.  During the emission interval of blue light, image processing is performed differently than the processing performed under white light emission such that the tissue is enhanced by adjusting the relative gains of the color channels.  The different processing configurations and the pixels having enhanced sensitivity are switched in a pattern corresponding to the pattern of light emission ([0062-63, 74-75]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Harada with the configuration disclosed by Ouyang with the benefit of enhancing the visibility of fluorescent tissue and reducing reflectance (Ouyang [0075]).
Regarding Claim 5, Harada as modified by Ouyang discloses the image pickup apparatus according to claim 1.  Harada further discloses wherein the reading timing control circuit (timing-signal generating unit 40 controls respective timing of functional units of CCD 10; [0092, 123]; Fig. 1) controls a reading timing for the image pickup device (exposure period; [0164-165]; Fig. 8C) and selects pixels each including sensitivity raised according to the illuminating light from the light source, as the first pixel group (sensitivity level of each pixel depends on the signal charge of the sensor section 11 [0165], as input by timing-signal generating unit 40 [0123-124]).
Harada does not disclose a light source control signal or a light source capable or emitting a plurality of types of illuminating light or selecting pixels based on the illumination light.  However, Ouyang 
Regarding Claim 11, Harada as modified by Ouyang discloses the image pickup apparatus according to claim 1.  Harada does not disclose an endoscope.  However, Ouyang discloses an endoscope 200 used for fluorescence imaging ([0062]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Harada with the endoscope disclosed by Ouyang with the benefit of acquiring high resolution images that provide a contrast visible to a surgeon while operating (Ouyang [0024]).
Regarding Claim 12, Harada as modified by Ouyang discloses the image pickup apparatus according to claim 11.  Harada does not disclose an endoscope system. However, Ouyang discloses an endoscope system including an endoscope 200 used for fluorescence imaging ([0062]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Harada with the endoscope disclosed by Ouyang with the benefit of acquiring high resolution images that provide a contrast visible to a surgeon while operating (Ouyang [0024]).
Regarding Claim 13, Harada as modified by Ouyang discloses the image pickup apparatus according to claim 1.  Harada further discloses wherein: the each of the unit pixels comprises 2x2 pixels (pixels arranged in a two-dimensional matrix on CCD 10; [0113]).
Harada does not disclose when the illuminating light of white light is selected as the illuminating light, the reading timing control circuit selects two pixels of the 2x2 pixels as the first pixel group, and 
However, Ouyang discloses an endoscope 200 including blue LEDs 232 and white LEDs 234 which emit narrowband light in the blue wavelength and white light, respectively, in a predetermined pattern.  During the emission interval of blue light, image processing is performed differently than the processing performed under white light emission such that the tissue is enhanced by adjusting the relative gains of the color channels.  The different processing configurations and the pixels having enhanced sensitivity are switched in a pattern corresponding to the pattern of light emission.  For example, in RGBR filter 300 as shown in Fig. 3A, the red pixels have enhanced sensitivity to the fluorescence light when combined with white light endoscopy ([0062-63, 74-75]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Harada with the configuration disclosed by Ouyang with the benefit of enhancing the visibility of fluorescent tissue and reducing reflectance (Ouyang [0075]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Ouyang as applied to claim 1 above, and further in view of US 20080239070 A1 by Westwick et al. (hereinafter “Westwick”).
Regarding Claim 3, Harada as modified by Ouyang discloses the image pickup apparatus according to claim 1.  Harada further discloses a pattern of filters in red, green, and blue, which can be expanded to include a fourth color filter as well as complementary color filters in yellow, magenta, and cyan ([0145]).  The sensor sections 11, on which the color filters are placed, are controlled by timing-signal generating unit 40 such that different filters transmit only light of the corresponding pixel colors ([0155]; Figs. 5-7).
Modified Harada does not disclose white light and narrow-band observation light as the illuminating light, cyan and magenta pixels as the first pixel group during white light illumination, or only cyan pixels as the first pixel group during narrow-band light illumination.  However, Westwick discloses the multi-mode light source 30 including an excitation light source 31 and an illumination light source 32 controlled by processor/controller 14.  Light source 31 emits excitation light having a narrow band limited 
Further, the excitation light from light source 31 has a narrow-band wavelength set to illuminate the tissue in a wavelength range compatible with the fluorescent dye used in the procedure.  Specifically, light in the blue range is suitable ([0062]), and in this case only blue pixels (or cyan pixels when using the complementary filter set) are used for imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the features disclosed by Westwick with the benefit of applying light of a wavelength suitable for exciting fluorescent in a specific dye when illuminating the target tissue (Westwick [0062]).

Claims 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Ouyang as applied to claim 1 above, and further in view of US 20030197793 A1 by Mitsunaga et al. (hereinafter “Mitsunaga”).
Regarding Claim 4, Harada as modified by Ouyang discloses the image pickup apparatus according to claim 1.  Harada further discloses wherein in the image pickup device, 2-pixel sharing pixels are arranged (2 plural vertical CCDs 13 shared to create a unit cell as shown in Fig. 2; [0114-116]).
Modified Harada does not disclose 2-pixel sharing pixels arranged horizontally.  However, Mitsunaga discloses an image pickup apparatus with a mosaic arrangement of color filters where photo-diodes (PDs) are arranged horizontally ([0116]; Figs. 25-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sharing pixels disclosed by Harada with the horizontal arrangement disclosed by Mitsunaga with the benefit of making the photo-diode arrangement compatible with a vertical register which transfers the electric charge (Mitsunaga [0166-167]).
Regarding Claim 6, Harada as modified by Ouyang discloses the image pickup apparatus according to claim 1.  Harada further discloses wherein: the color filters included in the image pickup device include G filters configured to transmit a wavelength band of green light, R filters configured to 
Modified Harada does not disclose the G, R, B, and Cy filters arranged in the same pattern.  However, Mitsunaga discloses an image pickup apparatus with a mosaic arrangement of color filters, where standard colors (R, G, and B) can be combined with complementary colors (Y, C, and M).  One example of such a combination is shown by the pattern in Fig. 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the color filter arrangement disclosed by Mitsunaga with the benefit of providing different arrangements of color components and pixel sensitivities to acquire information regarding different pixel characteristics (Mitsunaga [0149-150]). 
Regarding Claim 7, Harada as modified by Ouyang and Mitsunaga discloses the image pickup apparatus according to claim 6.  Harada further discloses wherein: each of the G filters is arranged on a predetermined pixel in a light receiving section of the image pickup device (G filter in a fixed position in the patterns of Figs. 5-7); each of the R filters is arranged on a pixel below the predetermined pixel with the relevant G filter arranged (R filter is below the G filter in Fig. 6); and each of the B filters is arranged on a pixel to a right of the predetermined pixel with the relevant G filter arranged (B filter to the right of the G filter in Fig. 7). 
Harada does not disclose each of the Cy filters is arranged on a pixel to a right of the pixel with the relevant R filter arranged.  However, Mitsunaga discloses an image pickup apparatus with a mosaic arrangement of color filters, where a C filter is fixed in the lower right corner with respect to a G filter as shown by the pattern in Fig. 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the color filter arrangement disclosed by Mitsunaga with the benefit of providing different arrangements of color components and pixel sensitivities to acquire information regarding different pixel characteristics (Mitsunaga [0149-150]). 

Regarding Claim 8, Harada as modified by Ouyang and Mitsunaga discloses the image pickup apparatus according to claim 6.  Harada further discloses wherein: each of the G filters is arranged on a predetermined pixel in a light receiving section of the image pickup device (G filter in a fixed position in the patterns of Figs. 5-7); and each of the R filters is arranged on a pixel below the predetermined pixel with the relevant G filter arranged (R filter is below the G filter in Fig. 6). 
Harada does not disclose each of the Cy filters is arranged on a pixel to a right of the pixel with the relevant G filter arranged; and each of the B filters is arranged on a pixel to a right of the predetermined pixel with the relevant R filter arranged.  However, Mitsunaga discloses an image pickup apparatus with a mosaic arrangement of color filters, where a C filter is to the right of a G filter as shown by the pattern in Fig. 10 and a B filter is to the right of an R filter as shown by the pattern of Fig. 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the color filter arrangement disclosed by Mitsunaga with the benefit of providing different arrangements of color components and pixel sensitivities to acquire information regarding different pixel characteristics (Mitsunaga [0149-150]).
Further, the imaging apparatus having a configuration of color filters as taught by Harada is considered a “base” device upon which the claimed invention can be seen as an “improvement”.  Mitsunaga discloses a technique of expanding a three-color pattern to including a fourth color filter and combining standard and complementary color filters to create additional filter patterns.  This technique is applicable to the device disclosed by Harada and would result in achieving the “improvement” of the claimed invention.  One of ordinary skill in the art would have been capable of applying this known 
Regarding Claim 9, Harada as modified by Ouyang and Mitsunaga discloses the image pickup apparatus according to claim 6.  Harada further discloses wherein: each of the G filters is arranged on a predetermined pixel in a light receiving section of the image pickup device (G filter in a fixed position in the patterns of Figs. 5-7); each of the B filters is arranged on a pixel below the predetermined pixel with the relevant G filter arranged (B filter is below the G filter in Fig. 5); and each of the R filters is arranged on a pixel to a right of the predetermined pixel with the relevant G filter arranged (R filter is to the right of the G filter in Fig. 5); 
Harada does not disclose each of the Cy filters is arranged on a pixel to a right of the pixel with the relevant B filter arranged. However, Mitsunaga discloses an image pickup apparatus with a mosaic arrangement of color filters, where a C filter is fixed in the lower right corner with respect to a G filter as shown by the pattern in Fig. 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the color filter arrangement disclosed by Mitsunaga with the benefit of providing different arrangements of color components and pixel sensitivities to acquire information regarding different pixel characteristics (Mitsunaga [0149-150]).
Further, the imaging apparatus having a configuration of color filters as taught by Harada is considered a “base” device upon which the claimed invention can be seen as an “improvement”.  Mitsunaga discloses a technique of expanding a three-color pattern to including a fourth color filter and combining standard and complementary color filters to create additional filter patterns.  This technique is applicable to the device disclosed by Harada and would result in achieving the “improvement” of the claimed invention.  One of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 10, Harada as modified by Ouyang and Mitsunaga discloses the image pickup apparatus according to claim 6.  Harada further discloses wherein: each of the G filters is arranged on a predetermined pixel in a light receiving section of the image pickup device (G filter in a fixed position in the patterns of Figs. 5-7); each of the R filters is arranged on a pixel to a right of the predetermined pixel 
Harada does not disclose each of the Cy filters is arranged on a pixel below the predetermined pixel with the relevant G filter arranged.  However, Westwick discloses an endoscope video system with a filter arrangement where a C filter is below a G filter as shown by the pattern in Figs. 5A, 6A.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging apparatus disclosed by Harada with the color filter arrangement disclosed by Westwick with the benefit of reading and processing information from the image fields to produce corresponding images on a pixel-by-pixel basis (Westwick [0010]).  
Further, the imaging apparatus having a configuration of color filters as taught by Harada is considered a “base” device upon which the claimed invention can be seen as an “improvement”.  Mitsunaga discloses a technique of expanding a three-color pattern to including a fourth color filter and combining standard and complementary color filters.  Westwick discloses a technique of arranging color filters to create additional filter patterns.  These techniques are applicable to the device disclosed by Harada and would result in achieving the “improvement” of the claimed invention.  One of ordinary skill in the art would have been capable of applying these known techniques to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070145233 A1
US 20130120623 A1
US 20030169354 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795